 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee because of membership in or nonmembership in anysuch labor organization.McCANN STEEL COMPANY,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced,or covered by anyother material.LATE CHEVROLET COMPANY, INC.andINTERNATIONALASSOCIATION OF MACHINISTS, AFL. Case No. 32-CA-285.July 9, 1953DECISION AND ORDEROn April 23,1953, Trial Examiner Richard N. Ivins issuedhisIntermediateReport in the above-entitled proceeding,finding that the Respondent,Late Chevrolet Company, Inc., hadengaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom, andtake certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. Thereafter,the Respond-ent filed exceptions to the Intermediate Report and a supportingbrief.The Board'has reviewed the rulings of the Trial Examinerand finds that no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief,and the entire recordin the case,and hereby adopts the findings,'conclusions,3 andrecommendations of the Trial Examiner,with the exceptions,modifications, and additions noted below.1.While we find, in agreement with the Trial Examiner,that because the Respondent operates as an integral part of amultistate enterprise,theBoard should assert jurisdiction inthis proceeding,we find as an additional reason for assertingjurisdiction the fact that the Respondent's purchases and salesin commerce,respectively,together represent in excess ofiPursuantto the provisionsof Section 3 (b) of the Act, the Board hasdelegated its powersinconnectionwith thiscase to a three-member panel[Members Houston,Murdock, andPeterson]2We correctthe followingmisstatement of fact inthe TrialExaminer's findings, whichdoes not affectthe validityof his ultimate conclusions nor our cQncurrence therein. It ap-pears from the recordthatOwen, not Cook as found by the TrialExaminer,spoke withBarnes onJune 28 as certain of the employees were leavingwork at noon. (IR p. 70).3We find nomerit in the Respondent's contentions(1) that thechargingpartyis not a labororganization within the meaningof the Actand (2) that itsLocal, Lodge924, has not compliedwiththe filing requirementsof the Act.106 NLRB No. 9. LATE CHEVROLET COMPANY,INC.65100 percent of the Board's requirements of inflow and outflow 4as the basis for asserting jurisdiction. Accordingly, underBoard precedent, we find that it will effectuate the policies ofthe Act to assert jurisdiction herein.52. In addition to the violations of Section 8 (a) (1) of the Actdetailed in the Intermediate Report, the record shows thesefurther violations of that section:(a) On the morning of June 28, 1952, Late, Sr., made astatement, heard by employees Cook, Owen, and Bowen, thatbecause of the Union he might as well close his shop.6 We findthat this statement represents still another instance of Late,Sr., threatening employees that the shop would be closed if itwent union. (IR p. 70.)(b) The Trial Examiner found that Late, Sr., said to Owenand other employees on one occasion in June 1952 that "I willnever have anybody that works for that durned old union in myshop." The Trial Examiner failed, however, to include thisincident in his concluding findings. We find that this statementwas a threat to discharge employees who were members of theUnion and, accordingly, violated Section 8 (a) (1) of the Act.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National, Labor Relations Act, the National LaborRelationsBoard hereby orders that the Respondent, LateChevrolet Company, Inc., Springdale, Arkansas, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning their union in-terest, attitude, membership, or activities.(b) Threatening its employees with discharge if its employeesjoined a union.(c) Threatening to close its shop if its employees joined aunion.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to form labor organizations, to join Lodge 924,InternationalAssociation of Machinists, AFL, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an4Less than 5 percent of the Respondent's sales was made outside the State of Arkansas.For purposes of computing the direct outflow figure, we have assumed that 4 percent of theRespondent's sales was outside the State.5See The Rutledge Paper Products, Inc., 91 NLRB 625.6In this regard, Owen testified that Late, Sr., said: "I am not making any money and thisold union is coming up. I am just going to close the doors " Bowen testified that Late, Sr..said:"Well the way that the boys was doing and the blamed old union, just might as welllock up." Cook testified that Late, Sr., said: ". . . between the men he had working therefor him and the blamed old union, ... he was just going to close her down." 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) ofthe Act.(e) Discouragingmembership in Lodge 924,InternationalAssociation of Machinists,AFL, or anyother labor organiza-tion of its employees,by discharging or refusing to reinstateany of its employees or by otherwise discriminating in regardto their hire and tenure of employment or any term or conditionof employment.2.Take the following affirmative action,which the Boardfinds will effectuate the policies of the Act:(a) Offer toJamesF.Cook, Hershal Van Owen, and JayBowen immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to theirseniority or other rights and privileges.\b) Make whole James F. Cook, Hershal Van Owen, and JayBowen for any loss of pay they may have suffered by reason ofRespondent'sdiscrimination againstthem bypayment to eachof them of a sum of money equal to the amounts determined inthemanner set forth in the section of the Intermediate Reportentitled "The Remedy."(c) Upon request,make available to the National Labor Rela-tionsBoard or its agents,for examination and copying, allpayroll records,social-security payment records,timecards,personnel records and reports, and any other records necessaryto compute the amounts of back pay due.(d) Post immediately in conspicuous places at Respondent's"M" Avenue establishment,in Springdale,Arkansas,copiesof the notice attached to the Intermediate Report and marked"Appendix A."' Copies of said notice,to be furnished by theRegional Director for the Fifteenth Region,shall, after beingduly signed by Respondent's representative,be posted imme-diately upon receipt thereof, and maintained by it for sixty (60)consecutivedaysthereafter in places where notices to em-ployees are customarily posted, and if there is no such placeat Respondent's said establishment,to be posted inconspicuousplaces in Respondent's said premises.Reasonable steps shallhe taken by Respondent to insure that said notices are notaltered,defaced,or covered by any other material.(e) Notify the Regional Director for the Fifteenth Region inwriting, within ten (10)days from the date of this Order, whatsteps the Respondent has taken to comply herewith.7 This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner," the words "A Decision and Order " In the event that this Order is enforcedby a decree of a United States Court of Appeals, the notice shall be further amended by sub-stituting for the words "Pursuant to a Decision and Order," the words "Pursuant to a Decreeof the United States Court of Appeals, Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon an original charge filedJuly25, 1952, and a first and second amended charge subse-quently filed by the International Association of Machinists, AFL, hereinafter called the LATE CHEVROLET COMPANY, INC.67Union, the General Counsel of the National Labor Relations Board,' by the Regional Directorfor the Fifteenth Region,issued his complaint dated January 13,1953,against the LateChevrolet Company,Inc., hereinafter called the Respondent.The complaint alleged in sub-stance that since on and prior to June 30,1952,the Respondent engaged in and is engagingin unfair labor practices affecting commerce within the meaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136,herein called the Act.Copies of the original charge and of the first and second amended charge were duly servedupon the Respondent.Copies of the complaint and notice of hearing were duly served uponthe Respondent and the Union.With respect to unfair labor practices, the complaint alleged in substance (1) that the Re-spondent on June 30, 1952,discharged employees James F. Cook, Jay Bowen, and Hershal VanOwen,and that since said discharges the Respondent has failed and refused to reinstate saidemployees because of their membership in, sympathy for, and activity on behalf of the Union;(2) that the Respondent commencing on and prior to June 30, 1952,and thereafter interferedwith, restrained,and coerced its employees in the exercise of the rights guaranteed them bySection 7 of the Act, by questioning its employees concerning union membership,sympathy,and activities of its employees, by threatening to close down the shop where its employeesworked, if it went union,and by threatening to fire its employees if they joined the Union; thatby the acts described above the Respondent violated Section 8 (a) (3) and (1) of the Act.The Respondent in its answer to the complaint,denied that it committed any of the unfairlaborpractices alleged in the complaint and challenged the Board's jurisdiction in thepremises,because(1) of a bargaining petition which was heretofore filed by the Union andsubsequently withdrawn, (2) that the Respondent's business is not of such nature as to affectcommerce within the meaning of the Act, and (3) that the Union had not complied with re-quirements of Section 9 (f), (g), and(h) of the Act.Pursuant to notice,a hearing was held at Fayetteville,Arkansas,on February 24 and 25,1953,before the undersigned,the duly designated Trial Examiner.Ite General Counsel andthe Respondent were represented by counsel and the Union by a Grand Lodge representative.All parties participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues was afforded all parties.At the outset of the hearing,the Respondent orally moved to dismiss the complaint uponthe jurisdictional grounds set forth in Respondent'sanswer, and referred to above. Themotion was denied. Thereafter at the close of the General Counsel's case-in-chief, theRespondent renewed its motion to dismiss the complaint,asserting as an additional ground,that the record failed to sustain the material allegations of the complaint.Itwas againdenied.At the close of the hearing,the Respondent again renewed its motion to dismiss.Ruling thereon was reserved.It is hereby denied. The General Counsel, at the close of thehearing,moved to conform the pleadings to the proof as regards minor matters,such asnames,dates,and the like.The motion was granted.Though given an opportunity to do so allparties waived oral argument.The 20-day period granted counsel at the hearing to file briefs was subsequently extendedby the Chief Trial Examiner to April 6, 1953. The General Counsel filed his brief on thatdate, and it has been duly considered by the Trial Examiner. Briefs were not filed by theRespondent or the Union.Upon the entire record in the case and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT'I.THE BUSINESS OF THE RESPONDENTThe Late Chevrolet Company isan Arkansas corporation,having its place of business andused-car lotusSpringdale,WashingtonCounty, Arkansas, where itis engaged as a retail'The General Counsel and his representative at the hearing are referred to as the GeneralCounsel The National Labor Relations Board is herein called the Board.2 The findings of fact are based upon a consideration of the entire record and observation ofwitnessesTo avoid unnecessarily burdening this report, all evidence on disputed points is notset forth but all has been considered, and where necessary resolved. In determining credi-bility,the undersigned has considered inter alia demeanor and conduct of witnesses; theirmeans and opportunity for knowledge of the things about which they testified; their candoror lack thereof; apparent fairness, bias, or prejudice; their interest or lack thereof, andwhether they have been contradicted or otherwise impeached.322615 0 - 54 - 6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDdealer in selling automobiles, trucks, automobile and truck parts, and service,operatingunder selling agreements with the Chevrolet Motor Company to sell Chevrolet products,and under a sellingagreementwith the General Motors Corporation to sell Oldsmobileautomobiles. During the year preceding July 1952, it purchased new cars, trucks, parts,and other accessories, in the approximate amount of $357,000, approximately 90 percentofwhichwas purchased outside the State of Arkansas. In the same period it sold newcars, trucks, services, and accessories, valued at approximately $420,000, less than 5percent of which was sold outside of the State of Arkansas.I find that the Respondentis engagedin commerce within the meaning of the Act. 3II,THE LABOR ORGANIZATION INVOLVEDI find that Lodge 924, International Association of Machinists, AFL, isa labor organizationadmitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA.Events leading up to the dischargesThe Respondent operated its principal place of business,salesroom,and shop on "M"Avenue,and a used-car lot and body shop on Highway 71, at Springdale,Washington County,Arkansas.Itemployed four mechanics,James F. Cook, Hershal Van Owen, Jay Bowen,and Norbert Kilsdung,and a combination wash,greaseman, and mechanic,Argus Barens,at the "M" Avenue, downtown location.The events hereinafter described all took place in 1952, unless otherwise indicated. JohnLate,Sr., hereinafter called Late,Sr., is and was during the pertinent period, the presidentof the Respondent corporation;John N. Late, Jr., secretary-treasurer and general manager,and Bruce C. Vaughan was the shop foreman and service manager.Late, Sr., appears tohave been the active, dominant figure in the management of Respondent's affairs,delegatinglittle authority to Late, Jr.,or Foreman Vaughan.James F. Cook, one of the mechanics involved in the June 28 incident, later described,testified that about the middle of May he was present in Respondent's shop when Late, Sr.,came in "swinging his cane around and talking pretty loud," and engaged in an argumentwith Jay Bowen,one of the other mechanics.Bowen threw his tools down and announcedthat he was going to quit. Cook had left a good job to come there to work. He felt that therewas no future in working for an employer like Late, Sr. So Cook discussed the problemwith Bowen,Argus Barens,and Hershal Van Owen.He told them that there was a union atFayetteville,Arkansas, and asked if they wanted to join. It was mutually agreed among thefour to do so. Membership cards were obtained,and signed at Bowen's bench in the shopon the following day during the noon lunch hour by all four employees, and were turned into the Union.This version of the signing of the union membership cards is based upon theuncontradicted testimony of Cook, Barens, Owen, and Bowen,which I credit.During the first or second week in June,Late,Sr., returned from an out-of-town businesstrip. About 9 or 10 o'clock in the morning, he went to the shop grease shed where Cook wasworking alone and told Cook he wanted to talk to him. Late then asked Cook whether he hadever run a shop, and if he thought he could run Late's shop.Cook answered that he had,and thought he could run the Late shop.Late then said that Foreman Vaughan "is buyinginto a barber shop. Now, I want you to keep this confidential,but if he does, I want you totake the shop over." Cook agreed to this.As Late started walking away he said, "Have youever belonged to the Union? "Cook answered,"Yes, I have." Late started swinging hiscane around and talking"real loud," and said, "well, if you belonged to the Union,I don'twant you or anybody else that has."Cook did not remember Late, Sr., ever speaking tohim again.Following the conversation with Cook, described above, Hershal Van Owen testified thatLate,Sr.,walked back into the shop, waving his walking cane around(Owen thinks Bowen,Cook, and Foreman Vaughan were present),and said,"Iwill never have anybody that worksfor that durned old union in my shop."Cook testified that the morning of the following day Foreman Vaughan came into the3Baxter Brothers,91 NLRB 1480,1481; Carrington Chevrolet Company,101 NLRB 1784;N. L. R B. v. M. L. Townsend,185 F. 2d 378(C. A. 9), certiorari denied 341 U. S. 909.N. L. R. B. v. Howell Chevrolet Company 204 F. 2d 79(C. A. 9). LATE CHEVROLET COMPANY, INC.69shop after talking to Late, Sr., laughing, and said, "Well, John [Late, Sr.] thinks he has BuddieOwen4 and Argus Barens on his side,but said that there wasn't no use talking to Cook, orBowen, becausehe [Late, Sr.] thought they would vote for the Union." Jay Bowen alsotestified that Vaughan made this statement In his presence,and Vaughan did not deny it.Jay Bowen testified that sometime after the signing of the union cards, Foreman Vaughantoldhim that Late, Sr., wanted to talk to him about the Union. and sent him up to the used-car lot to see Lace. Late, Sr., then said, "'Jay, you and me had a lot of run together ....That is all in the past..Let's just forget it .... You have a job with me as long as Ilive and you want to work. I said, 'Mr. Late, we have had a lot of little fusses and couldn'tget alongtoo good together,' He said, 'Well, now, you know this old union is coming up ...what do you think about it? ' I said, 'A union is all right in a way, I guess.' He said, 'Whatway? ' And I said, 'Well, they give you more wages, better working conditions.' He said,'Well, if you get more money, why the groceries just go up.' I said, 'Well, you put theprice of your cars up and the price of the parts and I am working for the same wages as Istarted for."'That about wound up the conversation and Late, Sr.,drove Bowen back tothe shop and let him out.Bruce McCoy, an automobile salesman formerly employed by the Respondent, testified thatin the spring, or June (1952). Late, Sr., would frequently be at the used-car lot where thewitness was working,and thathe remembered hearing Late, Sr., say on one or more occasionsthat before he would have the Union "he would just close up completely." In connection withthe termination of Cook, Bowen, and Owen's employment, Late, Sr., said, "he just didn'twant the union."Owen was taking his baby to the hospital on the morning of June 15, and stopped on theway to tell Late, Sr., that he would be absent from work on the following day. Late. Sr.,said,"I want to know how you feel about this union." Owen answered, "The union has gotitsgood places and good things." Late, Sr., inquired, "What do you think about it in theshop? " Owen said, "I think it would be fine in the shop." Late, Sr., then referred to astrike at theJones Truck Line, and stated, "The darned old union will cause you nothingbut trouble and lose you your wages . . . . If you boys join the union. I will have to closethe shop down and youboyswill lose your wages."Sometime prior to August 1952, Argus Barens had a conversation with Late, Sr., at theused-car lot about a vacation. Late inquired' whether he had "heard any talk about the union--what do you think about it? " Barens answered that he did not know, that he had "neverbelonged to the union before." Late said, "Well, you have got a good car now ... if youdon't go on that blamed union.you will never be sorry." Barens said, "Well, I don'tknow nothing about it..I'm just with the boys." Late stated, "Before I go union, Iwill close the blamed doors."The undersigned takes official notice of the transcript of a representation hearing held atSpringdale,Arkansas,on July 2, 1952, Late Chevrolet Company, Inc., from whichit appearsthat the Respondent stipulated that it received a letter dated June 7. 1952, from C. A. Buskel,Grand Lodge representative,International Association of Machinists,AFL, Tulsa, Okla-homa; that such letter stated that the Union had been authorized by a majority of the em-ployees in Respondent's dealer shop to represent them in collective bargaining; requestedrecognition as such bargaining agent, and also requested a conference in order that suchrepresentationmight be proven.Itwas further stipulated that the Respondent decided torefuse to grant such recognition unless certified by the Board, and that no reply was madeto this letter. The undersigned also takes official notice that the Union subsequently onJuly 28, 1952, (date of Board order) withdrew its petition in said matter.B.Concluding findings as to interference,restraint, and coercionThe foregoing findings are based upon the testimony of the General Counsel's witnessesCook,Owen, Bowen, McCoy, and Barens, whose demeanor impressed me favorably andwhose testimony I credit. The only possible contradiction arises from a stipulation thatLate, Sr., who was not present at the hearing, if present would have testified "that he didnot interrogate employees as to their feelings concerning the Union"; "threaten employeesthat the shop would be closed down if it went union"; "threaten employees that they wouldbe fired if they joined the Union." Further, that he did not discharge Cook. Bowen, and Owenfor union or concerted activities, but that said employees "voluntarily went of their ownaccord."Although the complaint and notice of hearing were served upon the Respondent4Hershal Van Owen is referred to by various witnesses as Buddie Owen. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDon or about January15, 1953,no request for an adjournment of the hearing was made formore than a month thereafter,nor was any effort made to take the deposition of Late, Sr.,so as to afford the General Counsel an opportunity to cross-examine him.I credit thetestimony of the General Counsel's witnesses,and reject the stipulated conchisory testimonyof Late, Sr.On the basis of the above findings of fact, and the record as a whole,I find and concludethat the General Counsel has established by a preponderance of the credible evidence thattheRespondent has interfered with,restrained,and coerced its employees,as alleged inthe complaint, in the following respects:(1) Through interrogation of employees by President John Late, Sr., as to their unionaffiliation,and feelings toward the Union.The Board has uniformly held interrogation of thistype to be a violation of Section 8 (a) (1) of the Act. See Standard-Coosa-Thatcher Company,85 NLRB 1358; Syracuse Color Press, Inc., 103 NLRB 377, and cases therein cited.(2) Through President John Late,Sr., threatening employees that the shop would be closedif it went union.(3) Through the thinly veiled threat to fire employees if they joined the Union, made byPresidentJohn Late,Sr., to employeeJames F. Cook.Based upon the above findings of fact and conclusions,I am convinced and find that theRespondent,by the conduct described above, interfered with,restrained,and coerced itsemployees in the exercise of the rights guaranteed them by Section 7 of the Act, and isconsequently violative of Section 8 (a) (1) of the Act.C.The dischargeesThe General Counsel contends that the Respondent discharged Cook, Bowen,and Owenon Monday,June 30, 1952, because they joined and assisted the Union and engaged in "otherconcerted activities."The Respondent denies this,and contends instead that it dischargedthese employees because they walked off the job without permission at noon,on Saturday.June 28, 1952.Since the circumstances under which the employees were absent from theirjobs on the afternoon of June 28 are of crucial importance in disposing of this feature ofthe case,the undersigned feels constrained to set them forth in some detail.Cook testified that the shop was cleaned up and there was no work left to be done aboutnoon, Saturday,June 28,and that he, Owen,and Bowen were present.He asked ForemanVaughan to talk to Late,Sr., and see if they could"get off that even ing,"5 but that ForemanVaughan answered, "No, you call him." Cook said, "Bruce, I think its your place to callhim." Shortly thereafter, John Late, Jr., appeared at the window of the parts room, andCook, in the presence of Owen and Bowen, said, "Junior, how about us boys getting off9The shop is cleaned up and swept up." Late, Jr., said, "You might as well .... There isnothing to do." Cook then turned to Owen and Bowen and said,"Boys,let's go."The threemechanics punched out at the time clock at about 12:10 p m. and went home Barens testi-fied that he was outside the shop, and that as they were leaving Cook asked him if he was goinghome, that he understood that"theyhad permission to take off."Late,Jr., admitted that the conversation with Cook occurred.He corroborated the testi-mony of the General Counsel's witnesses as to there being no automobiles in the shop re-quiringwork at that time. However, he denied that he told Cook, or any other employeeon June 28,that they might as well take the afternoon off. He was asked on direct examina-tion,"What did youtellMr.Cook? "and answered, "I told him we worked Saturday afternoon."Cook testified that Foreman Vaughan called him at home on the telephone shortly after1 p. m., June 28, and asked if he was coming back to work that afternoon. He told Vaughanthat he was not, "that Ihad a severe headache is why I wanted, asked to get off" Vaughanasked where Owen and Bowen were, and Cook answered, "Well, I reckon they went home.Isaid, 'Junior told us we had off."' Cook had been 5 to 15 minutes late to work on severaloccasions,but this was the first time Vaughan had telephoned him. 6Foreman Vaughan described this telephone conversation as follows:Isaid,"What's the matter you are not back to work? " He (Cook) said,"No, Bruce,itwas too hot to work." . . .I said,"Isn't any hotter today than it was yesterday."5 Cook explained that he used the word "evening" to denote the working hours after 1 p. m.,the afternoon. It was stipulated that it was customary for the shop force to work Saturdayafternoons.6 There is no dispute that at the time the four employees left the shop there was no repairwork in the shop. It is Respondent's contention that between the time they left and the timeVaughan called Cook some repair work had come in the shop LATE CHEVROLET COMPANY, INC.71He said, "I have got a headache. That is one reason I wanted off." I said, "You havegot me in an awful tight because I have a shop full."Owentestifiedthat Foreman Vaughanhad gone intothe room where Late, Jr., wasstanding,when Cook asked Late, Jr., for permissionto take the afternoonoff. Vaughandeniedknowledgeof that conversation. He was asked specifically whether Cook told him in thetelephone con-versation that he assumed that Owen and Bowen would not be back to work thatafternoonbecause Late, Jr., had told them they could take the afternoon off. Vaughananswered, "Idon't know whether Mr. Cook told me Junior told him they could or not."Foreman Vaughan further testified that aftertalkingwith Cook, he called Late,Sr., and"told him that the boys weregone"; that Late,Sr., said,"Go ahead and do the best you can.Iwilltalktomy attorney and see youlater";that Late, Sr., did not then tell him "thattherewas goingto be anybody laid off." Before Vaughan left home for work on the morningofMonday, June 30, LateSr., instructedhim todischargeCook, Owen,and Bowen, uponhisarrival at the shop. He complied with these instructionsand upon reachingthe shoptold the three employees, "Well, just might as well stack your tools. This is it."On theafternoonof June 28, Late, Jr., telephoned Late, Sr., and told him that he intendedtalking to Courtney C. Crouch of Springdale, one of their attorneys. Late, Sr., told himthat he intended getting in touch with another attorney, Rex Perkins of Fayetteville. Aftertalking to these attorneys, and being informed that they would not be in violation of the Taft-Hartley Act if they fired Cook, Owen, and Bowen, Late, Sr., and Late, Jr., decided about4 p. m. to discharge them, Late, Jr., pulled their timecards from the rack after closinghours. Late, Jr., was notpresentwhen Late, Sr., instructed Foreman Vaughan to fire theseemployees, but stated that Late, Sr., had informed him of giving these instructions on Sundayafternoon. He knew Late, Sr., "would fuss" with their employees and had fired employeeswithin the preceding2 years.He insisted that he shared the right to "hire and fire" em-ployees with Late, Sr., but when asked to name one employee he had ever fired, was unableto do so. Three new mechanics were hired by Late, Sr., and Foreman Vaughan 3 or 4 weeksafter Cook, Owen, and Bowen were discharged, to take theirplaces.Cook,Owen, and Bowen reported at Respondent's shop,as usual,ready to commencework at 7:30 a. in. on Monday, Juiie 30. When they started to "punch in" at the time clock,they found that their timecards had been removed from the rack where they were kept.Foreman Vaughan laughing said,' "John (referring to John Late, Sr.) called down and saidyou boys just as well pack up your tools"; Cook asked, "Why," and Vaughan said, "Youboys know why." The three mechanics then gathered up their tools and went home.D.Concluding findings on dischargeesIwas favorably impressed with the demeanor and testimony of Cook, Owen, Bowen, andBarens,whose testimony and version of the occurrences on June 28 and 30 I accept andcredit.Consequently, I reject the testimony of Late, Jr., Foreman Vaughan, and the stipu-lated testimony of Late, Sr., insofar as it conflicts therewith.From the above findings of fact, and the entire record in the case, I find that the Respondentdidnot discharge James F. Cook, Hershal Van Owen, and Jay Bowen on June 30, 1952,because they walked off the job without Respondent's permission on June 28.Ialso find that John N. Late, Jr., Respondent's secretary and treasurer, and generalmanager, granted Cook, Owen, and Bowen permission to be absent from their work on theafternoon of June 28. It is significant that Foreman Vaughan in answer to the question,"What reason were they laid off for, if you know," answered, "I couldn't swear what reason,just to tell the truth."Itseems unlikely that Cook, Owen, and Bowen would all have misunderstood the conver-sation between Late, Jr., and Cook, and they testified in substantially identical languagethat he did grant them permission to be absent from their work for the remainder of the day.As they were leaving the shop Cook told Barens that they had secured "permission to takeoff,"and asked Barens whether he also was going home. Likewise, Cook told ForemanVaughan in the telephone conversation shortly after 1 p. m. that "Junior had told us wehad off."Late, Sr., as I have already found in connection with the violations of Section 8 (a) (1) oftheAct, had interrogated his employees as to their feelings toward the Union, and unionaffiliation; had threatened his employees that the shop would be closed if it went union; andhad threatened to fire employees if they joined the Union. He had specifically questionedthe four union card signers, Cook, Owen, Bowen, and Barens about their union affiliation,and feelings toward the Union. He knew through the letter from the union official dated 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 7, 1952, hereinabove mentioned,that the Union claimed to be the authorized bargainingrepresentative for a majority of the employees in the "M"Avenue shop. the representationhearing was scheduled to occur within a few days,viz, on July 2, 1952. With the dischargeof Cook,Owen,and Bowen on June 30,the Union only had one remaining member in Re-spondent's employ. 7Cook is an experienced mechanic whom Late, Sr., had, until he learned of Cook's unionmembership,wanted to take over as shop foreman in the event Foreman Vaughan left thebusiness.Bowen had worked for Late for a number of years as a mechanic.Late, Sr.,indicated to Bowen that he "had a job with him as long as he wanted to work."Owen is amechanic of 8 years'experience.He worked for Late, Sr.,in 1948, and returned to theRespondent's employ in 1951,at higher wages than he was receiving from another employer.Even if Cook, Owen,and Bowen had left the job on Saturday afternoon,without permission,or under the mistaken impression that they had in fact secured permission from Late, Jr.,Iam convinced that Late, Sr., would not, in the absence of the union issue, have summarilyand without any warning discharged,them when they reported for work on Monday morning.On the basis of the record,as a whole,the undersigned concludes that the General Counselhas established by a preponderance of the evidence that James F. Cook, Hershal Van Owen,and Jay Bowen were discharged because they joined and assisted the Union.IV,THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connectionwith the operations of the Respondent described in section 1, above, have a close, intimate,and substantial relation to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow of commerce.V, THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, I willrecommend that the Respondent cease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act.I have found that beginning June 30, 1952,theRespondent discriminated against James F. Cook, Hershal Van Owen, and Jay Bowenand therefore recommend that the Respondent be ordered to offer James F. Cook, HershalVan Owen,and Jay Bowen immediate reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority or other rights and privileges and makethem whole for any loss of pay suffered by them as a result of the discrimination by paymentto each of them of a sum of money equal to the amount each of them would normally haveearned as wages,from June 30, 1952, the date of the discrimination,until such time as theyare offered reinstatement,less their net earnings during that period.8 The back pay shallbe computed on a quarterly basis in the manner established by the Board in F.W. WoolworthCoommpaan, 90 NLRB 289.In addition,Iwill recommend,in accordance with the Woolworthecd ision,thatRespondentmake available to the Board,upon request,payroll and otherrecords to facilitate the checking of the amounts due.The Respondent has interfered with,restrained,and coerced its employees in the exerciseof their rights under the Act, and has also committed acts of discrimination with regard tothe tenure of employment of its employees.The latter is a form of unfair labor practicewhich has been held to"go to the heart of the Act."I am convinced that there is a dangerof a repetition by Respondent of the unfair labor practices directed against its employees.Therefore,tomake effective the interdependent guarantees of Section 7 of the Act,preventa recurrence of the unfair labor practices,and thereby effectuate the policies of the Act,Iwill recommend that Respondent be ordered to cease and desist from infringing in anymanner upon the rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Lodge 924,International Association of Machinists,AFL, is alabor organization withinthe meaningof Section 2 (5) of the Act.7 Theremaining union member was Argus Barens, who is not involved in the charges inthis case but who was dischargedby theRespondent in September 1952.8CrossettLumberCompany, 8NLRB440;Republic Steel Corporationv.N. L. R B ,311 U S 7. AMERICAN RUBBER PRODUCTS CORP.732.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.By discriminating in regard to the tenure of employment of James F. Cook, HershalVan Owen, and Jay Bowen, thereby discouraging membership in Lodge 924, InternationalAssociation of Machinists, AFL, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL offer James F. Cook, Hershal Van Owen, and Jay Bowenimmediate andfull reinstatement to their former or equivalent positions without prejudice to any otherrightsor privileges previously enjoyed and to make themwhole for any loss of paysuffered as a result of the discrimination.WE WILL NOT interrogateour employees as to their union interests,attitude,mem-bership, or activities.WE WILL NOT threatenour employees with discharge or to close ourshop if theyjoin Lodge924. International Association of Machinists.AFL, or any otherlabor organ-ization.WE WILL NOT in any othermanner interfere with or restrain our employees in theexercise of their rights to self-organization,to form labor organizations, to join orassistLodge 924, International Association of Machinists,AFL, or anyother labororganization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection,and to refrain from any or allsuch activitiesexcept to theextent thatsuchrightmay be affected by agreement requiring membership In a labororganization as a condition of employment, as authorized by Section8 (a) (3) of the Act.All our employees are free to become or refrain from becoming members of the above-named union or any other labor organization except that this right may be affected by anagreementin conformity with Section 8 (a) (3) of the amended Act. We will not discriminatein regard to hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labor organization.LATE CHEVROLET COMPANY, INC.,Employer.Dated ................By.....................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof. and must not be altered,defaced, or covered by any other material.AMERICAN RUBBER PRODUCTS CORP.andUNITED ELEC-TRICAL, RADIO&MACHINE WORKERS OF AMERICA,LOCAL914. Case No.13-CA-1145. July 10, 1953DECISION AND ORDEROn December 10, 1952,TrialExaminer Frederic B. Parkes,2nd, issued his Intermediate Report in the above-entitled106 NLRB No. 10.